     Case 1:20-cv-01759-NONE-EPG Document 4 Filed 12/23/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    GEORGETTE G. PURNELL,                                Case No. 1:20-cv-01759-NONE-EPG
11                        Plaintiff,                       ORDER GRANTING MOTION TO
                                                           PROCEED IN FORMA PAUPERIS
12                   v.
                                                           (ECF No. 2)
13
      N. HUNT, et al.,                                     ORDER DENYING MOTION FOR
14                                                         SERVICE TO BE EFFECTED BY U.S.
                          Defendants.                      MARSHALS INSTEAD OF WAIVER OF
15                                                         SUMMONS PROCEDURE
16                                                         (ECF No. 3)
17

18          Plaintiff Georgette G. Purnell (“Plaintiff”), is proceeding pro se in this action. (ECF No.

19   1). On December 11, 2020, Plaintiff submitted an application to proceed in forma pauperis (ECF

20   No. 2) and a motion for service to be effected by U.S. Marshals instead of the waiver of summons

21   procedure. (ECF No. 3). For the reasons below, Plaintiff’s motion to proceed in forma pauperis is

22   GRANTED and Plaintiff’s motion to effect service by the U.S. Marshals is DENIED.

23          With respect to Plaintiff’s motion to proceed in forma pauperis, Plaintiff has made the

24   requisite showing under 28 U.S.C. § 1915(a). Accordingly, Plaintiff’s application to proceed in

25   forma pauperis is GRANTED. As to the status of the complaint, Plaintiff is advised that pursuant

26   to 28 U.S.C. § 1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in

27   forma pauperis to determine whether it is legally sufficient under the applicable pleading

28   standards. The Court must dismiss a complaint, or portion thereof, if the Court determines that the

                                                       1
     Case 1:20-cv-01759-NONE-EPG Document 4 Filed 12/23/20 Page 2 of 3


 1   complaint is legally frivolous or malicious, fails to state a claim upon which relief may be

 2   granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

 3   1915(e)(2). If the Court determines that the complaint fails to state a claim, leave to amend may

 4   be granted to the extent that the deficiencies in the complaint can be cured by amendment. The

 5   complaint will be screened in due course and Plaintiff will be served with the resulting order.

 6          With respect to Plaintiff’s motion for service, which requests that the Court forgo requests

 7   for waiver and have the U.S. Marshal personally serve Defendants, the motion is denied. Federal

 8   Rule of Civil Procedure 4(d) permits waiver of service as an acceptable and legally effective

 9   method of serving process:
                   (d) Waiving Service.
10                        (1) Requesting a Waiver. An individual, corporation, or
11                        association that is subject to service under Rule 4(e), (f), or
                          (h) has a duty to avoid unnecessary expenses of serving the
12                        summons. The plaintiff may notify such a defendant that an
                          action has been commenced and request that the defendant
13                        waive service of a summons. The notice and request must:
                                  (A) be in writing and be addressed:
14
                                          (i) to the individual defendant; or
15                                        (ii) for a defendant subject to service under
                                          Rule 4(h), to an officer, a managing or general
16                                        agent, or any other agent authorized by
                                          appointment or by law to receive service of
17                                        process;
                                  (B) name the court where the complaint was filed;
18
                                  (C) be accompanied by a copy of the complaint, 2
19                                copies of the waiver form appended to this Rule 4,
                                  and a prepaid means for returning the form;
20                                (D) inform the defendant, using the form appended to
                                  this Rule 4, of the consequences of waiving and not
21                                waiving service;
                                  (E) state the date when the request is sent;
22
                                  (F) give the defendant a reasonable time of at least 30
23                                days after the request was sent--or at least 60 days if
                                  sent to the defendant outside any judicial district of
24                                the United States--to return the waiver; and
                                  (G) be sent by first-class mail or other reliable means.
25                        (2) Failure to Waive. If a defendant located within the United
26                        States fails, without good cause, to sign and return a waiver
                          requested by a plaintiff located within the United States, the
27                        court must impose on the defendant:
                                  (A) the expenses later incurred in making service; and
28                                (B) the reasonable expenses, including attorney's
                                                       2
     Case 1:20-cv-01759-NONE-EPG Document 4 Filed 12/23/20 Page 3 of 3


 1                                  fees, of any motion required to collect those service
                                    expenses.
 2                          (3) Time to Answer After a Waiver. A defendant who, before
 3                          being served with process, timely returns a waiver need not
                            serve an answer to the complaint until 60 days after the
 4                          request was sent--or until 90 days after it was sent to the
                            defendant outside any judicial district of the United States.
 5                          (4) Results of Filing a Waiver. When the plaintiff files a
                            waiver, proof of service is not required and these rules
 6                          apply as if a summons and complaint had been served at
 7                          the time of filing the waiver.
                            (5) Jurisdiction and Venue Not Waived. Waiving service of a
 8                          summons does not waive any objection to personal
                            jurisdiction or to venue.
 9
     Fed. R. Civ. P. 4(d) (bold emphasis added). Thus, once a defendant signs and returns the waiver
10
     to a plaintiff, and that plaintiff files a waiver, service is complete and effective on that defendant.
11
            Given that the Court will be bearing any costs of service, should Plaintiff’s complaint be
12
     served after screening, the Court will utilize the waiver of service method prescribed by the
13
     Federal Rules of Civil Procedure to reduce costs.
14
            Accordingly, it is HEREBY ORDERED THAT Plaintiff’s motion to proceed in forma
15
     pauperis (ECF No. 2) be GRANTED and Plaintiff’s motion to effect service by U.S. Marshals
16
     (ECF No. 3) be DENIED.
17

18   IT IS SO ORDERED.
19
        Dated:     December 23, 2020                             /s/
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         3
